Title: To James Madison from Hendrick W. Gordon, 18 October 1814
From: Gordon, Hendrick W.
To: Madison, James


        
          Sir.
          Merimack NH. October 18th. 1814.
        
        The office of Collector of Direct taxes & Internal duties for the County of Rockingham in this State, having become vacant by the appointment of Charles Cutts Esquire (who held that office) to the office of Secretary of the Senate of the United States: I take the liberty to ask the President for that office, and to assure him, that should he be pleased to give it to me, its duties shall be discharged in a manner, honourable to the Citizen who ever has, and ever will, do his part toward maintaining an administration, whose sole object has been to make the people prosperous and happy.
        That distinguished Citizen the late President Adams, the late Governor Plumer, & the Honle. Ebenr Seaver have made you acquainted with my Character & I may add that the Honle. Wm Gray, Perez Morton Samuel Brown the Marshall of Massachusetts and the District Attorney, have signed a letter of Recommendation in my favour, which I had the honor to send you some time since. I have the honor to be very Respectfully, Sir, your most Obedient Servant
        
          Hendrick W Gordon
        
      